 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiami Rivet CompanyandUnited Steelworkers of America,AFL-CIO.Case No. 12-CA-f2572. June 16, 1964DECISION AND ORDEROn May 2, 1963, Trial Examiner A. Norman Somers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had refused to honor the certification issued by the Re-gionalDirector for the Twelfth Region on January 11, 1963, toUnited Steelworkers of America, AFL-CIO, in Case No. 12-RC-1525,and that itsrefusalto bargain with the certified representative vio-lated Section 8(a) (5) and (1) of the Act.Respondent filed timely exceptions to the Intermediate Report,contesting the validity of the certification on the ground that thechallenge to the ballot of Elmer Russell had been improperly over-ruled by the regional Director, and his action sustained by the Board,without Respondent having pan opportunity in a hearing to presentevidence that Russell's employment had been terminated before thedate of the election.Thereafter, the Board issued an order remand-ing the proceeding to the same Trial Examiner to take evidence con-cerningRussell'semployment status, and to make such findings,conclusions,and recommendations as were warranted.After holdinga hearing pursuant to the order of remand, TrialExaminer Somersissued his Supplemental Decision, dated February 26, 1964, findingthat Russell's employment had not been terminated on or before theelection, that he was eligible to vote in the- election, and, the certifi-cation being valid, that Respondent had refused to bargain collec-tively with the Charging Union in violation of Section 8 (a) (5) and(1) of the Act.He recommended that Respondent cease from engag-ing in these unfair labor practices and take certain affirmative action,as set forth in the attached Intermediate Report and SupplementalDecision.Thereafter, the Respondent filed exceptions to the Supple-mentalDecision and a supporting brief..Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearings and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sIntermediate Report of May 2, 1963, his SupplementalDecision of February 26, 1964, the exceptions and briefs, and the147 NLRB No. 58. MIAMI RIVET COMPANY471entire record in the case, and hereby adopts the findings, conclusions,'and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that Respondent, MiamiRivet Company, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order ofMay 2, 1963.'We need not decide in this case whether the Trial Examiner is correct in stating as anabstract proposition of law that an employee's services can be terminated only when he isso notified.We are fully convinced from the record here,however, that Respondent'salleged intention to terminate Russell after his heart attack was not effectuated untilRussell was so informed almost 2 weeks after the election.The Trial Examiner did notbelieve Respondent's explanations as to why it decided to discharge Russell after his heartattack and before the election,or as to how it had put such alleged decision into effect.We agree with the Trial Examiner that Respondent's explanations are not worthy ofcredence.INTERMEDIATE REPORT AND RECOMMENDED ORDER'STATEMENT AND FINDINGSOn January 11, 1963,in Case No.12-RC-1525,on the basis of the results of anelection duly conducted September 13, 1962,the Regional Director,acting pursuantto,authority duly delegated under Section 102.67 of the Board'sRules and Regula-tions,as amended,certified the Charging Party(the PetitioningUnion in saidproceeding)as the exclusive bargaining representative of the employees in the unitdescribed in the Recommended Order below.In that proceeding,theRegionalDirector acting pursuant to said delegated authority,ruled adversely to Respondent'scontention concerning the propriety of the conduct of the election and concerningthe eligibility of one of two voters whose ballots had been unsuccessfully challenged?Disagreeing therewith,Respondent disputes the validity of the certification.To testthatissue, Respondent,as it concedes,has refused and continues to refuse to bargainwith the Union in respect to the employees in the unit embodied in the certification,though requested to do so.All else is not dispute,and is hereby found,namely, that Respondent is engagedin commerce to an extent meeting the Board's jurisdictional standards(purchasingand receiving materials directly from out of the State in amounts exceeding$50,000a year); that the Union is a labor organization;and that the unit in question, isappropriate.As to the matter in dispute,at the heaving before Trial Examiner A.NormanSomers, Respondent proffered evidence in support of the objections which it hadpresented first to the Regional Director and then,on exceptions to the RegionalDirector's Supplemental Decision,to the Board(supra,footnote 2).I permittedRespondent to make its offer of proof but excluded the evidence under.the doctrinethat the issues litigated in the representationproceedingare not subject to relitiga-tion in the complaint proceedingpredicated upon it.'Chronology (all In 1963) :charge January 25; complaintFebruary19; hearing inMiami, Florida, April 1 ;order correctingrecord April18 ; brief of Respondent receivedApril 29 and dulyconsidered.2 Respondent challenged one ballot,the Union the other.The Regional Director over-ruled both challenges and directedthat both ballotsbe opened and counted.Respondent'squarrel was with the ruling on the 'ballot it challenged.It filed its exceptionsthereto withthe Board, which were denied as"rais[ing] no substantial questionwarranting review."Board Rules and Regulations,Series 8, as amended,Sec. 102.69(e).3PittsburghPlateGlassCompany v.N.L.R.B.,313 U.S. 146, 1.57-158;N.L.R.B. v.West Kentucky Coal Company,152 F. 2d 198,200-201(C.A. 6), cert. denied328 U.S.866;Atkinson Dredging Company,141 NLRB1316, and cases cited at footnote 3. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDA qualification of the rule embodied in prevailing doctrine,supra,footnote 3,is in respect to newly discovered evidence.Respondent claimed it had such evidencein respect to the two challenged ballots in the representation proceeding(supra,footnote 2).But, as appears below, the evidence was neither new nor material,and, inone instance,not even competent .4Respondent stresses that it was notgiven a formal hearing in respect to the matters embodied in the Regional Director'sSupplemental Decision, etc., of October 31, 1962.But that fact was stated byRespondent in the exceptions thereto which it filed with the Board, and in theseexceptions, denied by the Board, Respondent included the very request for a hearingthat Respondent made before me.Hence the matter of whether a formal hearingshould be held on the objections as raised had already been passed upon by theBoard in the proceeding in which the certification issued. In sum, no showing hasbeen made which lessens the conclusiveness upon me in this complaint proceedingof the certification issued in the representation proceeding. It is accordingly foundthat the Union was duly designated as collective-bargaining representative by amajority of the employees in the unit described in the certification, and, in accord-ance with the certification, is the exclusive collective-bargaining representative ofall the employees in the unit in question, within the meaning of Section 9(a) ofthe Act.Hence, by its admitted refusal to bargain with the Union so certified, Respondenthas engaged in and is engagingin an unfair labor practice within the meaning ofSection 8(a) (5), and, derivatively,also 8(a)( I) of the Act.RECOMMENDED ORDEROn the basis of the foregoing and the record in this and the representation pro-ceeding,I,pursuant to Section 10(c) of the Act, hereby recommend that the Re-spondent,Miami Rivet Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectively with UnitedSteelworkersof America, AFL-CIO, asthe duly certified exclusive bargaining representative of its employees in thefollowing unit:All production and maintenance employees at Employer'sMiami,Florida,plant,including plant clerical employees. shipping and receiving employees,inspectors,and truckdrivers,but excluding office clerical employees,professional and tech-nical employees,watchmen,guards, and supervisors as definedin the Act.' Of thetwo challengedballots when opened, one was for the Union and the other for"neither."The final tally then gave the Union a majority of one, and on the basis of it,the certificationissued.At the hearing before me, Respondent offered to show: (1) thatElmerRussell,whose ballot it had challenged, had been lawfully discharged and thereforethat his ballotshouldnot have been counted ;and (2)that Lyle Callahan, whose ballotthe Union hadchallenged,votedfor "neither."On this premise, Respondent contendedthat if the ballotin favorof theUnion,thus inferentially cast by Russell, were eliminated,the Uniondid not havea majority.As to (1), thebasistherefor was a charge filed by the Union on September 24, 1962,alleging thatRussell hadbeen unlawfully discharged on September 14, 1962, and.that theRegionalDirector had refused to issue a complaint thereon and his dismissal of thecharge was sustained by the General Counsel on appeal. In the Supplemental Decision,Order, and Direction to Open Challenged Ballots, issued by the Regional Director onOctober 31, 1962, the Regional Director expressly referred to his dismissal of that chargeon October26, andso did the Respondent in the exceptions it filed thereto before theBoard.So that fact is hardly "new." On the matter of materiality, the date of the dis-charge, asstatedin the charge, was September 14, 1962, and hence on its face it had nobearing on Russell's eligibility to vote on September 13.This undermined the premise onwhich Respondent claimed significance for item (2). Further in respect to (2), the testi-mony of Callahan concerning how he voted was inadmissible, first because under thepolicy in respect to elections conducted by secret ballot, the only competent evidence con-cerning the nature of the vote is the ballots themselves, and these have been intermingled(the proffered testimony concerning how Callahan voted would have invaded the secrecynot only of his ballot but Russell's) ; and secondly, because the information on whichRespondent relied for its offer of proof, namely, what Callahan told Respondent about howhe voted, was as available to Respondent throughout all stages of the representation pro-ceeding (from the time the ballots were counted to the time the certification was issued)as it was when it made the proffer. MIAMI RIVET COMPANY473(b) Interfering with the efforts of United Steelworkers of America, AFL-CIO, tonegotiate for or represent the employees in the said appropriate unit as the exclusivebargaining agent.2.Take the following affirmative action which it is found will effectuate thepolicies ofthe Act:(a)Upon request, bargain collectively with the said certified union as the exclusiverepresentative of the employees in the unit described above, with respect to grievances,labor disputes, rates of pay, wages, hours of employment, and other conditions ofwork, and, if an agreement is reached, embody it in a signed contract.(b) Post at its plant in Miami, Florida, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished by the Regional Director forthe Twelfth Region, shall, after being duly signed by the Respondent's representative,be posted by it immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director, in writing, within 20 days of the receipt ofthis Recommended Order, what steps it has taken to comply therewith .6s Should this Recommended Order be adopted by the Board, the words "a Decision andOrder" shall replace "the Recommended Order of a Trial Examiner" In the notice.Should the Board's Order, in turn, be enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of Appeals, Enforcing an Order"shall replace"a Decision and Order."9Should this Recommended Order be adopted by the Board, this provision shall readinstead: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively,upon request,with United Steelworkers ofAmerica,AFL-CIO,as the exclusive bargaining representative of all employeesin the bargaining unit described below concerning grievances,labor disputes,wages, rates of pay, hours of employment,and other conditions of work, and,if an understanding is reached,embody it in a signed agreement.The bargain-ing unit is:All production and maintenance employees at Employer'sMiami, Florida,plant,including plant clerical employees,shipping and receiving employees,inspectors,and truckdrivers,but excluding office clerical employees,profes-sional and technical employees,watchmen,guards, and supervisors as de-fined in the Act.WE WILL NOT interfere with the efforts of United Steelworkers of America,AFL-CIO,to negotiate for or represent the employees in the said appropriateunit as the exclusive bargaining agent.MIAMI RIVET COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, RossBuilding, 112 East Cass Street, Tampa 2, Florida, Telephone No. 223-4623, if theyhave any question concerning this notice or compliance with its provisions.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEThis matter was heard before Trial Examiner A. Norman Somers on October 17,18, 21, and 22, 1963, in Miami, Florida, on remand from the Board to determine 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe voting eligibility of Earl Russell in Case No. 12-RC-1525, in which the Boardissued the certification underlying the 8(a) (5) complaintissuedby the GeneralCounsel in thisproceeding.'All parties were represented by counsel, were permitted to present evidence and toexamine and cross-examine witnesses.Due to the unavailability of one of Respond-ent'switnesses at the hearing, two affidavits relating to Russell that he had givenin the representation proceeding were admitted into the record in this proceeding,as in the nature of a deposition?The parties waived oral argument and the Respondent and the Charging Unionhave filed briefs, which have been duly considered.Upon the entire record (as cor-rected on notice to and consent of the parties), my observation of those who testi-fied at the hearing, and study of the affidavits of the witness received in lieu of testi-mony, I hereby make the following:IThe choice on the ballot was between the Charging Union (which was the petitioner),another union, and "neither."Respondent challenged the eligibility of Russell, claiminghe had lost his eligibility sometime after his illness started, which was July 18. 1962.The Charging Union challenged Lyle Callahan, who was Russell's foreman at the time ofhis attack, and had been put to work on Russell's machines after this. The tally afterthe election showed the result to be inconclusive.Following an investigation on objec-tions to election filed by Respondent, the Regional Director, on October 31, 1962, issuedhis Supplemental Decision, Order, and Direction to Open Challenged Ballots, in which heoverruled the Charging Union's challenge of Callahan and Respondent's challenge ofRussell,and ordered both ballots be opened.Respondent filed exceptions, which theBoard denied as "rais[ing] no substantial issues warrantingreview."Thechallengedballotswere thereupon opened.One was for the Charging Union, the other for neither.The final tally was 27 for the Charging Union, 25 for "neither," and 1 for the rivalunion.On the basis of the above, the Regional Director, on January 11, 1963, issued thecertification to the Charging Union as the exclusive bargaining representative of theemployees in the unit there involved.Respondent refused to bargain with the certified Union, and the General Counsel issuedthe complaint in this proceeding, alleging it had thereby violated Section 8(a) (5)and (1) of the Act. This came on. for hearing before me on April 3, 1963. At that hear-ing,Respondent offered proof that the vote for "neither" was cast by Callahan, fromwhich it would follow that had its challenge of Russell been sustained the Union wouldnot have had a majority.Respondent also offered testimony in support of the statementsin the affidavits it filed in the representation proceeding, relative to Russell. I rejectedthis on the ground that I was bound by the Board's certification.The refusal to bargainwith the certified Union being admitted, I issued my Intermediate Report on May 2, 1963,finding Respondent to have violated )8(a) (5) and (1), as alleged, and recommending it beordered to bargain with the Union on request. On exceptions by Respondent, the Boardon September 9, 1963, issued an order,stating that it "was desirable to have additionalinformation concerning the employment status of Russell,"and remanding the matter tome to take evidence thereon and to make such findings, conclusions,and recommendationsas are warranted by the evidence as a whole.2 The witness was George Lazar. vice president of Respondent during the events herein issue.Some time before the remanded hearing,Lazar quitRespondent for personalreasons unconnected with his relations to it and left Miami, with no information as to hiswhereabouts.On the third day of the hearing, Respondent's counsel reported he hadtraced Lazar to Philadelphia, and that his employer there had made arrangements forhim to fly in that day to Miami in order to testify. The hearing was accordingly con-tinued to the next day, in order to take Lazar's testimony (and also that of June V.Holmes, Respondent's treasurer, who was having car trouble on her way back from vaca-tion).On the last day, Respondent, on completion of its case, reported a wire fromLazar's employer stating that all arrangements for his flight had been canceled "due topersonal problems."Counsel requested the hearing be left open pending efforts again tolocate Lazar and make him available as a witness.I stated that was not a valid basisfor keeping a hearing open, but suggested that subject to consent of all parties, I wouldinclude Lazar's affidavits in the record in the manner of a deposition.The GeneralCounsel and the Charging Union consented on the understanding that they were notstipulating to the truth of the statements in the affidavits but were merely waiving objec-tion to competency, the weight to be subject to evalualon like all other testimony.Re-spondent assented, subject to no adverse inference being drawn from Lazar's failure totestify in person, which I stated would have to await study of the record as a whole andthe briefs of counsel.Upon such consideration, I conclude that no weight should be givento Lazar's absence from the hearing in evaluating his testimony or in the resolution ofthe issues,and none has been. MIAMI RIVET COMPANYFINDINGS OF FACT1.THE ISSUE475Earl Russell, employed by Respondent on and off since 1958, and continuouslysince November 1961, sustained a heart attack on July 18, 1962?On September 24,.which was 39 days after the eligibility date and 11 days after the election, Russellreported for work, stating his doctor cleared him for return to full duty.Respondentthen told him he was discharged. It is conceded that this was the first time Respond-ent so informed him.The evidence indicates that Respondent's practice is to carry an employee on sickleave until his recovery and return for work, the sole exception occurring in 1958,when one Earl Gunther, then suffering from a heart attack and other ailments, wasnotified of his discharge shortly after the attack and while he was in the hospital.The General Counsel and the Charging Union contend that Russell was an employeeon sick leave status from July 18, when he became ill, until September 24, when toldhe was discharged.Respondent contends that it terminated Russell's sick leavestatus on July 23 in a conversation in the office that day between Respondent's twotop executives.H. THE EVIDENCE(1)The decision of July 23 is claimed to have been made in a conversation betweenRobert Zankl and George Lazar, president and vice president of Respondent, re-spectively.The testimony concerning it is that of Zankl as ,given at the remandedhearing and of Lazar in his affidavit received in lieu of a deposition(supra,foot-note 2).Their testimony is substantially to the effect that on July 23, on PresidentZankl's return from a 5-week vacation overseas, he was going over with Lazar theoccurrences during his absence.Lazar, in the course of it, mentioned that Russellhad had a heart attack on his way home from a fishing trip. Zankl asked whetheritwas "serious," and Lazar said, "Elmer had almost died." Zankl testified that outof fear that Russell would "kill" or "injure" himself in his kind of work (he wasa header operating four machines) and out of concern over Respondent's "insuranceexperience," he told Lazar he did not "want [Russell] back in the plant anymore"and for Lazar "to tell him so"; that Lazar said "he couldn't tell him on his deathbed"; and that Zankl, according to his own testimony, replied, "I don't care verymuch when you tell him but tell him."(2)Russell's doctor released him from the hospital on August 7, about 3 weeks afterhis attack.On Sunday, July 28, Callahan, who was Russell's foreman at the' timeof the attack, visited Russell at the hospital, inquiring about his health, and al-though this was 5 days after the alleged decision on July 23, he did not tell Russellhe was discharged, for he had not been informed of it.Callahan told HerbertMcCann, one of three headers with Russell on the night shift supervised by Callahan,that "I need someone like him back here on the header machine." Explaining thislast is that Russell's incapacitation left four machines to be attended to.The taskfell to Callahan.During the payroll week in which Callahan made his own visit toRussell (ending August 1), Callahan began to "punch a clock," about which he wasnot happy.4Charles Vargo, floor superintendent over all the foremen, had theadditional task of acting as night-shift foreman in Callahan's place until Russell'smachines could be operated again.Vargo testified it would take a good 6 monthsto train even a competent learner in that job. (Callahan was restored to his fore-man's position on January 2, 1963, at which time also, Superintendent Vargo wasrelieved of the extra burden of being direct foreman of the headers.)(3)A littleover 2 weeks after his discharge from the hospital inAugust,Russell, ac-companiedby hiswife,went to Respondent's office to pick up his check under thegroup disabilityinsurancepolicy,Miss Holmes, treasurer of Respondent and incharge of insurance matters, having told Mrs. Russell on the telephone the previousday that itwas ready.Miss Holmes greeted them in the office,giving no intimation3The year in every instance is 1962 unless otherwise indicated.6His being put on the machines was the basis of Respondent's successful contention be-fore the Regional Director that Callahan was no longer a supervisor but a "leadman" andeligible to vote.Seeinfra,footnote 13. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they were ,no longer covered for future disability, as they would not have beenifRussell's employment had already been terminated. In her monthly reports to theinsurance company, Miss Holmes specifies the employees added to or dropped fromthe payroll the preceding month, so that they may be respectively included in ordropped from coverage (and Respondent correspondingly charged or relieved ofcharges for that month's premiums).The August report, sent by Miss Holmes pre-ceding that talk, and the September report sent by her after the visit, did not includeRussell among the terminated employees, and Respondent paid the premiums forRussell's coverage for each of those months. (The first such notification came inOctober, after Respondent gave Russell his first notification of discharge.)(4)In that same visit, President Zankl, from his office across the ball, beckonedRussell to come in.He put the receiver down, walked over, shook Russell's hand,asked him to describehis illness,and say how he was. Russell testified that Zanklthen asked him when he "would be able to return to work," to which he replied inabout 3 or 4 weeks, and that Zankl responded he "would be glad when [Russell]would be able to return as [he] was needed in the plant." Zankl testified that afterhe acknowledged the introduction to the wife, Russell said, "I can come back towork in four weeks andI said, `Oh,' and then I had to get back to my telephone,so I said, `Well, see you later,' . .. and I went back and I picked up thetelephone."Russell's estimate of the time of his return would normally be responsive to aquestion on that score, and I find it wasin responseto Zankl's question.And whileZankl's comment about Russell's being "needed" at the plant accords with the objec-tive situation, as previously recited, I make no finding concerning whether he said it,since Zankl's own version of the conversation shows that although he was therebyput on notice that Lazar had not carried out the instruction he testified he gave himon July 23, and now in a position himself to inform Russell he was no longer em-ployed by Respondent, he did not do so.On his way out Russell came by the shop.He was greeted warmly by Lazar,Superintendent Vargo, and various foremen who were not in supervision over Rus-sell.All of them, as Russell testified, said they hoped to see him back.The variousforemen corroborated that this encounter with Russell and his wife occurred, andwhile they testified they did not recall expressing the hope he would be back, theywould naturally do so, since,. as is conceded, they had not been told of any dis-charge or of any variance from the normal sick leave practice in respect to Russell.Vargo testified he "may".have said what Russell attributed to him. Since he hadan interestinRussell's return, as previously described, and he had concededly notbeen informed to the contrary, he would naturally express a hope to that effect,and it isfound that he did.Lazar's affidavits do not specifically advert to that encounter, so no finding ismade in respect to whether he joined in the expression of hope to see Russell back.As significant as what he might have said on that visit is how he and Zankl respondedto Russell's efforts a few days later to advance the date of his return.This is de-scribed in the next item.(5)About August 27, Russell, anxious to get back on active status because of financialneed, called Superintendent Vargo.He said his doctor had cleared him for lightwork and that he wanted to come back to the job.Russell testified that Vargo replied"he knew of no reason why it couldn't be worked out and that [Russell] was toreport the following Thursday."The next day, however, Vargo told him on thetelephone "not to report to work [because] Lazar had received a letter from thedoctor stating that it was too early for [him] to return," and that he could see theletter and talk to Lazar if he wished.Russell saw Lazar the next day, who showedhim the doctor's letter as follows:MR. GEORGE LAZAR,Vice President, MiamiRivetCompany,5667 NW. 35th Court, Miami, Florida.AUGUST 28, 1962.DEAR MR. LAZAR: In response to your question as to whether it would be safeto allow a man who had a posterior wall infarction to work in a factory wherethere are high speed machines and the heat sometimes becomes intense; besideother tensions that accompany the work, let me say, in my opinion, it wouldbe hazardous to allow such an individual to return to such work at such anearly date. MIAMI RIVET COMPANY477I feel that it takes at least six (6) weeks to heal an infarction and that anothermonth should be taken for recuperation and rehabilitation.Hoping this general statement will help you in making a decision.Iam,Yours sincerely,(S)Samuel Kaplan, M.D.,SAMUEL KAPLAN, M.D.Vargo and Lazar gave substantially the same versions as Russell of their respec-tive conversations with him, except that Vargo denied that in the first conversationhe told Russell to report to work on Thursday.He testified, "I think I told him thatI'd have to check with Mr. Lazar," and that he then informed Lazar, and "Georgetold me to call him back and that he wanted to see him the next day."Lazar in his affidavit states that after Vargo spoke to him he told President Zankl,"Rusty wants to come back Thursday but [he was] having him come in for a talkwith [him] tomorrow instead," that he asked Zankl if he "should tell him tomorrowhe is fired," saying "it seemed such a short a time for Russell to be out of the hospi-tal and that if he is really still sick [he] would hate to tell him that he was fired,"whereupon "Zankl again told me he didn't care how I handled the matter, I could dowhat I wanted to do about it, but as far as he was concerned Rusty had been termi-nated."Further according to Lazar, he decided to "check with our company doctorto see if he thought Rusty was well," that Dr. Kaplan said he thought Russell couldnot be well in so short a period and "could keel over tomorrow," and "the moststrenuous thing Rusty could do was to lick envelopes."Accordingly, Lazar relates,"I had our doctor write this letter, so I could give Rusty some excuse to keep himfrom coming to work without telling him he was fired," his purpose being "to easehim off for another month before telling him."Lazar further recites that whenhe showed Russell the letter the next day, "Rusty said that was funny because hisdoctor said he could come to work if he didn't lift over 20 pounds," that he askedRussell if he told his doctor what the work entailed, and when Russell said no, he sug-gested he "go back and check with his own doctor," which Russell said he would do.Assuming its materiality, Lazar's statement that Russell was in fact dischargedand that he was deterred from telling him so because of apprehensions over the effectof such a disclosure upon him is appraised against the following: (1) Dr. Kaplan'sletter on its face and Lazar's discussion with Russell- show the subject to be notwhetherRussell was to return butwhen,Respondent having an interest of its own inpreventing Russell's returning before it was physically safe for him to do so. (2) Re-spondent earlier demonstrated its capacity to master its apprehensions about im-mediately informing a heart-stricken employee of his discharge. It did so with EarlGunther who, in 1958, was laid low with a heart attack and several physical ailments.Soon rafter his attack and while he was still in the hospital, it told him through hiswife he had been discharged. If there is anything in the aftermath on Guntherthat came to Respondent's -attention to have accounted for more tender sensibilitiestoward Russell, the record does not show it. (3) Whatever inhibitions Lazar hadabout tellingRussellhe was discharged he could hardly have had in telling Vargoabout it.Yet there could hardly have been a more natural person to whom to tell iton that-occasion if any such thing had happened. It is thus hardly important whetherVargo did or did not tell Russell he could report on Thursday.5(6)On September 4, when school began, Russell, being in need of funds, asked MissHolmes, treasurer of Respondent, for a,loan of $30. She said she thought it couldbe arranged, but suggested he talk to Lazar.Russell did so and asked for it as anadvance on his check from the insurance company. Lazar, as his affidavit relates, in-formed Russell Respondent "does not loan money to employees [sic] over a week'ssalary" and since he was not working, he would lend it to him personally, for whichhe got Russell's IOU. Zankl testified Lazar reported this to him, but he attached nosignificance to it.s Vargo's stated purpose in consulting Lazar would indicate he did tell Russell.Vargotestified that after Russell said he had been cleared by the doctor for "light work," hewent to Lazar because "there is a few places in our shop for light duty-work," whichindicates a purpose to ascertain what light work'to put Russell to on Thursday, notwhether hecould report at all. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD(7)On September 10, Zankl met with his entire managerial staff.At that meeting thestaff received the first intimation of any question about Russell's continuing employeestatus.Its nature came to light during Foreman Harold Rubine's cross-examination.He testified that in response to something Lazar said, Zankl said Russell "no longerworks for us." Superintendent Vargo, who followed Rubine, testified Zankl hadthen been calling off the names of the employees for an opinion from :the staff asto how each was likely to vote, and Lazar brought up Russell's name, to which Zanklreplied, "We didn't have to worry about how [Russell] voted, because he was dis-charged, or words to that effect." Zankl in his version, added, "I was annoyed withLazar [for not having yet executed the asserted instruction to break the news toRussell of his discharge] and I told him so."None of the others who testified aboutthat meeting (and this included Foreman Victor Levitti, as well as Vargo and Rubine)mentioned Lazar or any one else being called on the carpet.The probabilities weighheavily against it.Having as recently as August 28 uttered no protest to Lazar'sproposals not to inform Russell of the alleged discharge until his recovery, he. hardlyhad more cause to be "annoyed" with Lazar on September 10 than on August 28; forthe prognosis of Respondent's doctor would reasonably give rise to the same ap-prehensions about breaking the news to Russell on September 10 that it was supposedto have inspired in Lazar on August 28, when Zankl gave Lazar carte blanche on"how [he] handled the matter." Zankl had no cause to be "annoyed" with Lazar foranother reason.His statement was in response to Lazar's raising a question aboutRussell, premised on his 'being one of the employees whose vote too should beconsidered in this canvass.Lazar could hardly have been one to raise that questionif he as is contended, knew then what the rest in the group, apart from Zankl, areconceded not to have known. And if he knew no more about the decision than theothers, as now reasonably appears, there could hardly have been such a decision.The sense of Zankl's "doesn't work [for] us" expression is that in his opinion Russell'semployee status had undergone an attrition due to his inactivity on the job since hisillness, not that Respondent had affirmatively discharged him.This is confirmed bywhat is next to be related.°(8)On September 12, the day before the election, a conference, was held with a fieldexaminer in the Board's Regional Office, attended by Russell, as the then scheduledobserver for the Charging Union, Oakley Mills, representative of the ChargingUnion, and counsel for Respondent. In contrast with the list produced by Re-spondent at the outset of the proceeding on July 26 for checking the Union's"showing of interest," in which Russell's name was included, the eligibility list thistime did not include Russell?Respondent's counsel challenged Russell's standingas an observer on the ground of his inactive status.Representative Mills said thiswas no reason for excluding him from the voting eligibilitylist,sincewhere theinactivity was due toillness, 'an employee is still eligible to vote.Russell's testimony was that Respondent's counsel replied "he did not know whatthe reason was, but that he would call his secretary and try to get some informationon it."Counsel testified his reply to Mills was that "as a rule of eligibility [he]9 Bearing on Zankl's use of the expression "worry" in reference to how Russell wouldvote is the following: (1) Zankl admitted that in his small establishment, the super-visory staff would know the nature of the employees' organizational preferences; (2) inthe 6 weeks before his attack,Russell and oneother employee had distributed the cards onbehalf of the Charging Union and Russell had been in contact with its Internationalrepresentative; (3) Russell's earlier linkage with the same union appeared in a chargefiled in October 1961, alleging that Respondent terminated Russell's employment becauseof activity on the Union's behalf (the matter having been apparently disposed of in-formally by the Union's withdrawal of the charge in November 1961, on Russell's re-instatement that month) ; (4) as to the kind of voteZanklwould deem a cause for"worry," Miss Holmes, treasurer of Respondent testified that she "assume[d]" that Zankl"would prefer not to have it," i.e., the Charging Union. (The rival union, as appearsfrom the singlevote cast for it in the election, was then only nominally in the picture,supra,footnote 1.)7The Charging Union filed the 9(c) petition in the representation case on July 20.Notice thereof was mailed to Respondent on July 23, and Respondent received it onJuly 24.The list of employees to verify Union's "showing of interest" was sent byPresidentZanklon July 25 to Respondent's counsel, who transmitted it to the Board onJuly 26.The list is entitled "Employees as of July 18, 1962." Evidence later discussedshows itsintendedcurrencyas ofthe date it was prepared and transmitted-July 25. MIAMI RIVET COMPANY479agreed that a man who was on sick leave was eligible to vote," and that while hestood by the list as submitted, he "would confer further on the matter with thecompany."This rather indicates that the only thing Respondent up to then claimedeven to its counsel in respect to Russell was an attrition in his employee status dueto his absence from the job, for had it claimed it had itself discharged him, itscounsel would have had an immediate answer to Mill's protest and given it, insteadof conceding the "rule of eligibility" and the need to inquire further in the lightof it .8Counsel's further testimony strongly suggests that in the interval betweenthe September 12 conference and the balloting the next morning, his client hadgiven him no information to explain the omission other than what he had at theconference.Counsel testified:I don't recall frankly, whether I attempted to call the company,at that time ornot, but in any event, if I did, I didn't get any results.Itmust be said, with every deference, that if counsel cannot recollect whether heperformed the single not that the sense of that discussion and his own admittedstatement called for, he is hardly in a position to claim a particular superiority ofmemory over Russell, concerning what Mills said to him or he to Mills. It wouldseem further that the above statement puts Respondent in this dilemma: if counselcalled Respondent and got no "results," it would mean that it then had no moreinformation to give him about Russell than it had already given him; on the otherhand, if at that crucial time and in that crucial situation, counsel did not call Re-spondent for further "results" the reasonable explanation for his inaction would bethat he was satisfied that he already had all the "results" his client could give him.At any rate, if by the next morning, when the balloting took place, counsel hadgotten any further "results" from Respondent in regard to Russell, it is not indicatedby anything the record shows him to have said as Respondent's spokesman in makingthe challenge .9(9)The account of the discharge as given by Russell and corroborated by Lazarshows that Lazar on September 24 did not know why Russell was being discharged,and leaves one less than persuaded that even then he was more positive about a firmdecision to discharge Russell than he was when he put his question to Zankl at the'There Is no conflict between Russell's testimony that counsel said he would ask hissecretary and counsel's testimony that he said "the company."Counsel's secretary hadgotten up the list from the names supplied her on the telephone by Respondent.He wouldnaturally want to know from her if the omission was her Inadvertence, and if not, thenfrom the Company the reason for the exclusion.P Zankl testified that after the ballots were cast, company counsel said Callahan's ballotshould be opened, and that the Union's representative answered Russell's ballot tooshould be opened, whereupon Zankl asked, "How can a man vote when he doesn't workfor us?"; that the union representative then said, "You can't fire a man when he is sick"towhich Zankl replied, "I did it," and that this statement of his was greeted by theunion representative and his own counsel In silence.This Is the only testimony that atany time before September 24, anyone on behalf of Respondent had claimed to have dis-charged Russell before that date.Bearing on Zankl's testimony that he did so on thatoccasion are the items: (1) if such had been his position, company counsel would havebeen informed of it between the previous day's conference and at the beginning of theballoting when counsel made the challenge, and counsel would have stated it; (2) thetestimony is Inconsistent with the concession that Russell was not notified before Septem-ber 24 that he was on other than sick leave; (3) the natural reaction to such a statementwould have been an expression of surprise on the part of the Union's representative anda request for particulars concerning where and how it took place Instead of the totalsilence he claims; and (4) the quality of Zankl's reliability, as discussed in ensuingcontexts.The Charging Union and the General Counsel rely on two additional alleged actions ofZankl the morning of the election in implied recognition of Russell's employment status.Russell testified that Zankl suggested he "relieve" the headers in the plant while theyvoted, and Edward Sheehan testified that Zankl that same morning asked Russell whenhe expected to be back. I discount these for the following reasons: (1) Zankl's testimonyas transcribed, refers to the "release" of the headers, i.e., notification of when to leavethe shop, and indicates he suggested Russell after the union representative protestedZankl's doing so because he "could tell them how to vote" ; (2) Russell was not askedabout the statement to him as attributed by Sheehan to Zankl, and I therefore discountIt as lacking the requisite corroboration. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisors'meeting.Russell on September 24 reported to Lazar that his doctorhad cleared him for return to full duty,whereupon Lazar said,"You no longerwork here."Russell asked him why, and Lazar replied he would ask Zankl,whereon, as related by Lazar, "Bob Zankl came walking out of the office andI started toward him and Rusty followed me.I told Zankl that Rusty wants tocome back to work and he said no, and I turned to Rusty, and said no, you arenot on the payroll."(10)The first indication that the discharge had an earlier vintage than September 24came from Respondent on the next day.On September 25, Russell being nowout of a job and needing the information for unemployment insurance purposes,asked Lazar as of what date he had been terminated,and Lazar replied, "July 23."(11)All the documentation in support of Respondent'sassertion that the dischargeoccurred earlier than when it told Russell about it is of a.vintage after the .election,when Russell'sballot acquired its crucial character.It is largely devoted to ex-plaining the sequence of prior actions and writings inconsistent with the claim thatRussell's sick leave status terminated before September 24. It consists,aside fromthe affidavits of Zankl and Lazar,whose purport has been previously covered, ofthe following:(a) a letter,dated September 26, 1962, to Zankl from Charles J.Kinsey, Jr., insurance agent for Respondent'sgroup disability policy, confirmingthat Zankl,in a conversation with him the last week in July,told him he was "ter-minating"Russell's employment and asked whether this would affect Russell's claimfor benefit based on his incapacitation of July 18, and that he informed Zankl itwould not,because the incapacitation preceded the termination, but added thatitwould terminate all future coverage;(b) a monthly report sent by Miss Holmes,treasurer of Respondent,on October 9, to the insurance company, notifying it forthe first time that Russell had been terminated,and claiming a "back credit" of$40.92 for the premiums paid for his coverage for August and September;and (c)an affidavit signed by Miss Holmes on October 10 for use in the representationproceeding to the effect that Zankl told her Russell "no longer works here" whenshe showed him the employee list sent out by Zankl on July 25, and attributing hersubsequent failures to report Russell's termination to the insurance company to a"mistake" on her part.At the remanded hearing, these witnesses testified in sup-port of the above.We discuss each in turn.(12)The Kinsey letter:Insurance Agent Kinsey testified that he had the conversationwith Zankl the last week in July, as recited in his September 26 letter, during "a peri-odic service call that I make to all customers."On cross, he testified as to how hecame to write it: Zankl,who is also his neighbor,paid Kinsey a "social"visit at hishome about September 24 (which would be the day Russell was first told he was dis-charged);he asked Zankl about"things at the plant,"and Zankl replied "he washaving a problem about a matter pertaining to the union...pertaining to histermination of an employee," that from Zankl's recital of the details, he recalledZankl's having spoken to him the last week in July in the manner recited in hisSeptember 26 letter,and he so reminded Zankl,whereupon at Zankl's request he senthim a letter to that effect on September 26.Pertinent to the testimony is the following:(1)Kinsey, on cross, testified thatwhen he reminded Zankl of the July conversation,"he was surprised.be-cause apparently he had no recollection of even discussing it with me,"which wouldhardly have been likely if they had had a conversation bearing so crucially on anitem to which Zankl ascribes his decision and to which he claims he steadfastlyadhered,from the start; (2)Kinsey gave his first version of the talk after beinginformed of the pending litigation and .of the interest in it of Zankl,in the light ofwhich his own recollection would have tended to be colored by a natural motiveto try to be helpful to a friend and "customer," whose patronage was a source of hisincome;(3) although Kinsey testified the talk occurred during a "periodic serv-ice call,"he could not say when before or since the alleged conversation he hadmade another such service call, and though he testified he remembered that visitto have been the last week in July because"the lady that I handle group insurancematters with, was leaving on her vacation . . . the next day or two,and she wantedme to meet the young lady who would handle the group insurance affairs during MIAMI RIVETCOMPANY481her absence," Miss Holmes, who would have had a like special reason to recall thatvisit if Kinsey made it, could not recall either way whether Kinsey was at the officeor had spoken to her that week; and (4) the fair sense of Zankl's purpose even underthis version was whether he could avoid having Russell's illness of July 18 chargedto his experience rating if he should terminate him now.That such thoughts asZankl might have had on the matter were tentative at best would seem indicatedby the logic of the situation, for he could hardly have already made a firm decisionon a ground concerning which, as appears from the nature of the inquiry, he didnot feel he as yet had the requisite information. It is confirmed further by themanner in which Kinsey, on cross, quoted Zankl as putting the inquiry to him-"What happens to the coverage on an employeeifhis employment is terminated,"and his answer to Zankl-"if his employment is terminated..[Emphasis sup-plied.]Kinsey's answer that a termination now would still leave Russell coveredfor the illness occurring July 18 dispelled that kind of motivation in Zankl for dis-charging Russell if he had it; and the claim that Zankl was motivated also byforebodings about how Respondent's future experience would be affected by Russellisnegated by. the fact that Respondent continued paying for such future coveragefor Russell in August and September.This brings us to Miss Holmes.(13)Treasurer Holmes' explanation for including Russell in the first employee list inthe representation proceeding and for continuing the insurance payments for Russellafter the alleged termination:Miss Holmes testified she prepared the employee listforwarded by Zankl to counsel on July 25 for transmittal in the representation pro-ceeding, and showed it to him that day (i.e., the middle of that calendar week);that when Zankl came to Russell's name, he said, "This man doesn't work for usany more"; that she responded "He is on the payroll" as of the date appearing at thetop-July 18, whereupon Zankl let it stay.As to why she did notmention histermination in the reports sent the insurancecompany the 2 months after this conversation, Miss Holmes attributed the Augustomission to a mistake caused by her prevacation haste (her last day on the job beingJuly 27), and the Septemberomissionto a mistake caused by the way matters hadpiled up before her return on August 22, and to her own postvacation slackness.Miss Holmes characterized her self-ascribed slipups as "incompetence"-a harshjudgment and an incongruousone, asone observed this well-spoken, even-temperedwoman accustomed to high responsibility. (In addition to being an officer, sheis in charge of the clerical force. )To accent her self-imputed postvacation proneness to error, Miss Holmes claimedthat her October report to the carrier contained the name of another employee, GilbertTrim, in respect to whom she made a like mistake. It should here be mentionedthat the October report names nine employees in the "additions" and "terminations"column.Except for Trim and Russell, the "effective date" given for the "addition"or "termination" of each such employee is in September, which is the month preced-ing the report.However, the "effective date" for Russell's termination is given as"7/25/62" and the one for Trim "8/13/62."Unlike the October report, the September report was not produced.The questionthen is whether .the October report supports Miss Holmes' statement that she made anerror as to Trim of the kind she imputes to herself regarding Russell.The followingappears: the "back credit" in the October report claimed in respect to Russell is$40.92, or 2 full months' premiums at $20.46 each.The claim in respect to Trim isfor $8.40; had Trim's August termination not been reported in September, the pre-mium for his coverage for that month too would have been paid, as was Russell's; inthat case, the back credit claimed for Trim in the October report would have been$20.46, not $8.40, which is a fraction of a month's premium; such a claim wouldreasonably be for a refund of some part of the premium prepaid for Trim the begin-ning of August, that is, for some part of that month in which Trim, by reason of hisintervening termination, ceased to be covered.So if there was any slipupin respectto Trim, it was hardly comparable to whatMiss Holmes 'attributed to herselfas to Russell.Itwas not such in kind, for thereasonableinferenceis that it did not involve prepayment of the premium for amonth subsequent to the termination.Nor was it such in degree, for assuming evena like error in respect to Trim, it did not occur on 2 successive months.The aboveapart, there is no showing that in the case of Trim there were the particular reasons,756-236-65-vol.147-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDto focus her attention on his termination,as there were with Russell,if the latter hadin fact been terminated.Thisis so in respect to the report filed in August and theone in September.Concerning the report sent in August,Miss Holmes testified that she normallyprepares these reports the beginning of the month,but she prepared the one for Augustbefore leaving on her vacation.Since,as earlier stated,her last day at work wasFriday, July 27,she would have wanted to have her data for the August reportbrought up to as current a basis as possible,which wouldmean including all thepertinent items up to July27.Had Zankl,in looking over the employee list onJuly 25,told Miss Holmes that Russell was terminated,he would have had particularcause to tell her the reason,since her duties encompass the matter here advanced asthe reason for the decision-Russell's insurance coverage.Had Zankl made thatkind of decision at all, the reason claimed to have motivated him would have beenone to impel him at once to cross the hall to Miss Holmes'office to make sure sheinform the insurance carrier of Russell's termination in the next report, or if itslipped his mind July 23and 24,then onJuly 25, whenhe is supposed to have told herRussell"doesn'tworkfor us any more," or if not that day, then at the latest, whenhe is supposed to have consulted Agent Kinseyon that verysubject on the premiseof hishaving discharged Russell,Kinsey specifically attributing his recollection tothe fact that Miss Holmes, who was then about to go on vacation,wanted him to meether understudyon insurance matters.Yet Miss Holmes testified that the one andonly time Russell's termination was ever mentioned to her was when Zankl made his"doesn'tworkfor us" comment on Russellon July 25, giving her no reason thereforat that time or at any time since.As forthe September report:Miss Holmes testified that when she saw Russelland his wife a day or two after her return the latter part of August, she regardedHolmes as terminated,although she did not tell him so. Since she so regarded him,she had good reason to think of Russell when she prepared her report early inSeptember.During that visit in August,Miss Holmes gave Russell the insurancebenefitcheck ofwhich she herself notified Mrs.Russellthe daybefore.She hadfurther reason to think of his status on September 4, when Russell first asked her forthe loan,for whichshe referredhim to Lazar.The premise of his request to her wasa view of his status inconsistentwith whatshe is supposed to have understood it tobe as a resultof what Zanklsaid to heron July 25.Apart fromthe bearing that herfailure to communicate her understanding to Russell has on what Zankl reasonablyconveyedto her on July 25, the time of Russell's coming to her, namely,the firstworkdayof that month,was such that she could hardly in September have againslipped up on reporting Russell's termination,if she had been informed it occurred.In accentuation of the disinterested character of her October report, Miss Holmestestified that she initiated the "back credit" claim as to Russell on her own; that sheherself discovered her slipup with no reminder about him from anyone.This ratherraises the question of how that could be so since, under that version, nothing occurredinOctober,now the third month after the termination,comparable to the eventsoccurring hard upon the alleged termination,which were calculated to bring it to theforefront of her attention,if such a termination had occurred.Regarding the appearance of Russell's name on the July employee list, at the con-clusion of her testimony,Miss Holmes ascribed to herself still another mistake.Thelist is entitled "Employees as of July 18,1962,"and since that was Russell's last dayon the job before his attack that explained his being on the list.This raised thequestion of why that same list included Lyle Callahan,since,on July 18, he wasRussell's foreman on weekly salary,and his hourly pay status, resulting from hishaving to work on Russell'smachines after the latter's attack,was shown by Re-spondent's records(produced the preceding day) to have begun the week endingAugust 1(beginning July 26).Miss Holmes admitted that that being so, for her tohave included Callahan was a "mistake."Counsel for Respondent permitted hertestimony to end with that concession, without seeking any explanation from her, say-ing, "The witness doesn't know the answer."Aftera recess, Respondent speciallyrecalled Zankl.The "answer"ventured by Zankl involved Miss Holmes.So it seemed ratherstrange she would not "know"it too.She was not called to corroborate him.Herdifficulty would have been over which of his rapidly shifting"answers" to support:first,that the list Miss Holmes gave him for transmittal had two"mistakes,"one inomitting Callahan,the other in including Russell,and that he asked her to correct eacherror,but that she corrected only thefirstby addingCallahan;then(when shownCallahan's name does not appear to be inserted)thatMiss Holmes typed up a newlist: then(when reminded that his and Miss Holmes'prior testimony negated the MIAMI RIVET COMPANY483suggestion that there ever was more than one list gotten up between the first one inJuly and the second in September) that he now "guess[ed] [his] secretary typed upthe new list," because "Miss Holmes didn't follow my instructions" (as neither wouldhis secretary appear to have done, if one of them was that Russell be excluded).Since Callahan's descent from foreman's status occurred some time after Russell'sattack Zankl's self-ascribed insistence on including Callahan in the list sent out by himon July 25 rather demonstrates it was intended to be current as of a date no earlierthan July 25, and hence discredits the explanation for Russell's appearance on it onthe ground that it purports to be "as of July 18, 1962." Strangely, however, Zankl,at this hearing, reconfirmed the testimony he had given in the representation hearingthat Callahan was demoted from foreman to employee ("set-up" man) before July 18.Reminded that the records he produced the preceding day show Callahan to havebeen changed from weekly salary to hourly pay no earlier than the week endingAugust 1, he now insisted that even while on weekly salary, Callahan was part-timeforeman and part-time setup man, and that was why he had Callahan's name addedto the July 18 list of employees.Asked when this dual status began, he said it wasthe week before Callahan was put on a straight hourly basis, which would still makeit the week ending July 25, the day he mailed the employee list for transmittal to theBoard.'°M. ULTIMATEFINDINGSAND CONCLUSIONS(A)Respondent concedes,as thethreshold proposition, that an employee who is in-active on sick leaveis presumedto continue in that statusuntilrecovery and that theparty seeking to overcome that presumption must make an affirmative showing thatthe employee has resigned or that the employer has earlier discharged him.SylvaniaElectric Products, Inc.,119 NLRB 824, 832;FoleyManufacturing Company, 115NLRB 1205;Wright Manufacturing Company and Universal Manufacturing Com-pany,106 NLRB 1234;Solar Electric Corporation,80 NLRB 43. That presumptionhas not been overcomehere,first becauseeven if Respondenton July 23, had decidedto dischargeRussell as claimed,the decisiondid notmaterialize into anactual dis-charge until Respondent effectuateditbyacting to communicateit to Russell; andsecondlythe assertion that Respondenthad so decided before then is roundlydiscredited by the record.(B)Respondent'sposition that a decision to discharge is effective before it is com-municated to the employee assumes the capacity of one of two parties to a relation-ship to change it by his mere decision without notification to the party affected.Fundamental law opposes that assumption.The common law on this specific subjectis exemplified byIn re Public Ledger,63 F. Supp. 1008, 1015 (E.D. Pa.), whereinJudge Ganey,citing precedents,held that "in order that there be a discharge by theemployer,there must be some affirmative action taken by the employer"and "theremust be some communication of that intent by word or act to the employee." Itisexemplifiedmore pointedly inBarnett Jos.Mayer&Bros.,205 Pac.396, 398(Wash.), where comparable to the situation here, the employing corporation hadvoted to discharge the employee,but the official instructed to do so failed to com-municate the decision to the employee.The court held the discharge thereby failedof effectuation,explaining that in addition to the decision,"some further affirmativeact on the part of the corporation was necessary to accomplish[the employee's]discharge."The Board applies a like standard. InOtarion Listener Corp. and its SubsidiaryAudio Electronics Co.,124 NLRB 880, it rejected a plea for a reverse application ofthe proposition Respondent urges here.The ballot of an employee on sick leave waschallenged on the ground that she did not intend to return to work, but had not soinformed the employer because she wanted to protect her fringe benefits.The Board,overruling the challenge,stated:10 In actual fact, Callahan was not put on the machines earlier than the first week heis shown to have been carried on the hourly payroll.This cogently appears from thetestimony of Superintendent Vargo, who would have occasion to remember it, because, asearlier related, Callahan's being put on the machines entailed his assuming Callahan'sforemanship burdens in addition to his regular duties as superintendent.Vargo testifiedCallahan was put at Russell's machines "a couple of weeks later, maybe three" afterRussell's attack of July 18. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has held that the fact that an employee intends to quit after theelection and doesso, isno basis for finding him ineligible to vote.' The test fordetermining eligibility is the individual's actual status on the eligibility date andthe election date.2Thus, where, as here, an individual is an employee on sickleave on these critical dates and neither the employee involved nor the employerhas taken any action to terminate the employee relationship prior to the election,the individual is eligible to vote.1 Personal Products Corporation,114 NLRB 959, 961.2SeeSylvania Electric Products, Inc.,119 NLRB 825, 832.To similar effect isWright Manufacturing Company and Universal ManufacturingCompany,106 NLRB 1234.Underlying that principle is a recognition that not all decisions that are madeare acted upon.To hold that the decision alone changes the relationship could workharm at both ends. On the one hand, if thechangeis adverse to the other party, thenits accomplishment by a mere decision without regard 'to whether it has been com-municated would permit the frustration of a reasonable expectation on which im-portant reliance is normally placed.One in Russell's position, for example, at best tohim, has meanwhile lost valuable time he could have used exploring the field for otheropportunities; and, at worst, the belief that his job is waiting ,for him could causehim to turn down an offer from a plant needing a man with his kind of experienceto his irretrievable loss when finally told that his employer, without his knowledge,had erased the factual premise which induced his decision.On the other side of thecoin, if the decision should be for the benefit of the other party, then unless thedecider is allowedsome marginof retraction before he communicates it, he can beheld to a decision he now recants even before he has :given the other party cause to relyon it.A working society can hardly operate on that basis.The development of ourlaw dealing with industrial life is based upon a recognition of the need, on the onehand, to enable people to act in reliance on reasonable expectations, and, on the other,the need for persons in business life to be free to reach decisions without being com-mitted to them until they have acted to communicate them to the party affected.This is what underlies the aspects of our law relating to offer and acceptance, rescis-sion, acceleration of debt on default of installment, etc., where the mere decision doesnot commit either the decider or the other party until the one in a position to alterthe legal relation communicates his decision to the other.There are homelier illus-trations: a defaulting tenant is still a tenant until the notice of eviction; and evena raucous nightclub patronis still a guest untiltold, in substance, that nothing wouldgrace his presence more than his removal thereof.The above underscores the fallacy in Respondent's assumption that there is anylegal effect in Zankl's telling Lazar, as it claims he did, that "as far as he was con-cerned," Russell was through, at the same time that in answer to Lazar's repeatinghis aversions to so informing Russell, he still left it to Lazar's discretion to deter-mine the manner and the timing of doing so. Even if Zankl and Respondent wereto be deemed one and the same for all purposes, he was still not the only one "con-cerned," for also concerned was Russell.Until notified, Russell continued in thereasonable expectation that the relationship had undergone no change and that hisreturn merely awaited his recovery."But Zankl was not the only one concernedeven within Respondent's own decisional framework.Whatever his decision, oncehe delegated its execution to Lazar, thenRespondentassumed the consequences ofLazar's failure to execute it, whatever Russell's status "as far as [Zankl] was con-cerned."Giving special point to this is Zankl's own explanation that "I delegate theauthority to hire andfire .. . to the men in charge of production, which in this11Respondent citesCone Mills Corporation (Tabardrey Plant),107 NLRB 866, wherethe Board, on certain facts peculiar to that situation, held, by a divided vote, that an em-ployee was terminated during his absence while ill, despite failure to notify him to thateffect.There under the existing practice, sick leave terminated by itself in 30 days, unlessrenewed on the employee's application therefor for another 30 days.The employee hadpermitted a 30-day period to expire without applying for or obtaining a renewal. So hisemployment expired under the existingrulerelating to sick leave in consequence of hisown failure to take the requisite action to extend it.Regardless of whether the majorityor the dissent was correct on whether the normal presumption of continuity of the rela-tion applied even under those facts, itismanifestthat there was a unanimity of view,that where those peculiarfacts areabsent, the presumptionstillapplies that the relation-ship coninuesuntileitherside affirmatively actsto breakit.The later decisions,previ-ously cited,demonstrate it. 1IIAMI RIVET COMPANY485case was George Lazar.That is his job." [Emphasis supplied.] Since Lazar con-cededly did not exercise his "delegate[d] authority to . . . fire" no firing occurreduntil he did execute it.Even more irrelevant are the subjective considerations which Respondent advancesas the reason for Lazar's not executing his delegation.The assumption is that ifthe subjective reason for nonexecution is a sympathetic one, it has the legal equiv-alence of actual execution, with every legal advantage that flows from it.To acceptthat assumption would be to embrace a legal result which I doubt even Respondentwould support.The compassion to which Respondent attributes Lazar's inhibitionin respect to Russell could equally inhibit him in a case where, by way of example,Zankl should instruct him to fire an employee still working but who, in Zankl'sopinion, has outlived his usefulness. It would hardly be claimed that in such aninstance, the discharge would become operative on Zankl's instructions even be-fore Lazar notified the employee he was no longer wanted.The result here is nodifferent than if Zankl, upon deciding to discharge an employee, whether it be Rus-sell on sick leave or the unwanted one in our hypothetical case, instead of instructinghis subaltern to communicate the decision, had himself decided to do so, and thenrefrained because of the same inhibititions that Respondent ascribes to Lazar.UntilZankl stiffened his heart and communicated his decision to the employee, no dis-chargewould have been effectuated.And when he delegated that authority toanother, the decision remained unexecuted until the person delegated mastered hiscompassion and followed the hardened course Respondent pursued in respect to aformer employee.Respondent had the right to lay compassion aside and dischargeRussell as summarily as ithad Gunther. It had the choice of being a compassionateemployer or an uncompassionate ex-employer. In Gunther's case, it chose the latter;in Russell's (if we accept Respondent's version of events), the former.But it couldnot have it both ways. It could not don the honorific robes of restraining com-passion, and then claim the legal advantages of the unrestraining coarser raiment.Even compassion can lead to binding commitments, as the law dealing with charitablepledges is a witness.The conclusion is that even if the decision had been reached by Zankl and Lazarto discharge Russell as claimed, the decision was not effectuated until Russell wasnotified of it on September 24.(C)Still another consideration operates against the legal proposition on which Respond-ent here relies.A decision before it is communicated is normally made in the innercouncils of the deciding party.The party affected is thus not in a position to dispute.on a direct basis at least, the testimony of any discussion claimed to have fructifiedin a decision, since he was not there. If the relationship could be held to be effec-tively altered by a decision before it is communicated, there would be everytemptation belatedly, in quest of the legal advantage now to be derived, to claimsuch a decision on the basis of self-serving versions of an inner circle conversation,unwitnessed by the party affected or even by a disinterested. neutral.The matter ofoutright falsification aside, the sense of a conversation, now "exposed to the sportof fugitive and biased recollection." 12 can be colored by self-interest, and whatwas at most a tentative thought can, in memory now conditioned by self-interestor bias, become endowed with the sharpened contours of an actual decision.This last could hardly have been better exemplified here.Formidably arrayedagainst Respondent's testimony that a decision to discharge Russell was made onJuly 23 was the opposing testimony of its every objectively verifiable act of omissionand commission since then, until the actual notification.This is so from any anglethat one views it: whether it be: (a) toward the employee affected, in the concededfailure to inform him of it, here aggravated further by Respondent's admitted inter-vening contacts with him on the premise, implicit in some instances and expressin others, that he was expected back; or (b) toward the insurance carrier, by includ-ing Russell among the employees covered for 2 successive months after the claimeddecision to terminate; or (c) wit-bin its managerial setup in not communicating it tothe supervisors and most notably to Superintendent Vargo, who was affected in away that would normally have impelled Zankl or Lazar to inform him of such adecision if it had been made; or (d) as between the top officials themselves, since atop executive who has given a command to terminate an employee is hardly likelyto show the kind of tolerance that Zankl did toward Lazar's inaction without takingaction himself, particularly in a situation as naturally calling for it as when Russell,on his first visit to the office in August, told Zankl he expected to be back in 4 weeks;12ArtMetals Construction Company v.N.L.R.B.,110 F. 2d 148, 150 (C.A. 2). 486DECISIONS OF NATIONALLABOR RELATIONS BOARDor (e) towardits own attorney,who is shownto havebeen uninformedof Russell'sdischargeevenup to thecrucial stage of the conferencethe day before the electionand indeedthe verymorning of the election;or (f) theBoard itself,in includingRussell in thelist of employees sent out July 25.13With dogged tenacity,Respondent has taken the items in that self-refuting phalanxsingly, and has sought to explaineach awayon that basis,the assumption beingthat if it had aplausible explanationfor each separately, it would wipe the slateclean, and dispense with havingto dealwith the additionalmatterof the kind ofcredence merited byan assertionopposed by such a staggering sequence in conflictwith the asserted decision, that call for explanation.As it happens,not a single explanationoffered held up. Every item that Respond-ent undertookto explainachieved stronger evidentiaryforcefrom the discreditedcharacterof the explanation, whether it be the July 23 talk between Zankl and Lazar,wherethe assertion that the decision to discharge Russell wasthenmade is con-tradicted both bythe admitteddiscretiongivento Lazar to handle it his own waydespite his expressedaversion to informing Russell,by Lazar's demonstrated igno-rance of such a decision when he raised the question of Russell's likely vote duringZankl's canvass of the subject at the supervisors'meeting, andby Zankl's seekinginformationfrom his insurance agent after the asserteddecision on a subjectwhich he claimsinduced it even before he had the information,and where theinformation given was calculated to dispel themotivationsuggestedby the natureof thisinquiry;whether it be the compassion to which Respondent ascribesLazar'sfailure to notifyRussell ofthe decision, in contrast with the immediatenotice givento another employee under circumstances no less calculatedto evoke thesame kindof compassion;whether itbe the explanation for Russell's name appearing on thefirst employee list mailedby Respondent on July25 based onthe list'sbearing thedate of July 18; or the explanation for Respondent's continuingto pay thepremiumsfor his future coverage after such decision.There was not a witness to these as-sorted explanations who escaped being discredited on all three scores of discredita-tion,on thescore of thetestimony being at odds within itself,at odds with the testi-mony of the other explainers, and at odds with the overwhelmingprobabilitiespresented by admitted facts.Zankl, however,merits specialmention.That witnessunderwenta palpablechange between the start of his testimony,when he detailed his allegedtalk with Lazaron July 23, and theend of his testimony, when he undertookto "answer" whyCallahan was included in an employee list claimed to be current as of a date no laterthan the one appearing on it.When,during his initial appearance,he recited theJuly 23 conversation, he had theuncertain demeanorof a troubled person.As nowappears, it was overan effort to endow what may havebeen some expression of con-cern over how Russell's illness might affect Respondent's insurance experience withthe dimensions of an actual decision to discharge.On hisrecall at the end of thecase,he reeled off his previously described successionof shiftingversions in the man-ner of one who has made peace with the process of improvising,as each item in hisexplanation was exposed.For its bearing on the reliability of Zankl's recollectionunderpressure of self-interest,his testimony at the hearing in the representation proceeding is also relevant.It has been mentioned that in the hearing in this proceeding,it came to light fromRespondent's own recordsthat Callahan,Russell's foremanon July 18, who wasthereafterassigned to Russell'smachines,became anhourly paid or rank-and-file em-ployee forthe first timethe weekendingAugust 1.At the representation hearing onAugust 9, 1962, first the representative of the Charging Union and then theHearingOfficertold Zankl it was their understandingthat Callahanceased being a foremanon July 26 (the first day ofthat,week endingAugust 1)and asked whetherthat was,"correct."In each instance,he answered it was "incorrect," that Callahan ceasedbeing a foreman "before that,"saying to the HearingOfficer,"I believe it wasJuly 14th,ifmy memory servesme correctly."13 In the hearing in the representation case,held on August 9, we note that Respondent,during a session normally devoted to general matters, such as deciding on the voting unit.i.e.,the class of employees included or excluded from the voting unit, successfully urgeda departure from that procedure by having the eligibility of specific persons determinedin advance.It is there that it successfully urged the inclusion of Callahan in the unit,claiming his demotion to rank-and-filestatus.At the same time,although Russell'sname appeared on the employee list it submitted on July 25, Respondent did not urge theexclusion of Russell,which,in view of its stated purpose in pressing for the variancefrom normal procedure,iswhat it is reasonably to be expected it would have done had itthought itmade the decision it later claimed. MIAMI RIVET COMPANY487Zankl'smemory did not then so serve him on another item,raised by the HearingOfficer.The Hearing Officer asked him if he had"a reasonable expectancy of return-ing Mr. Lyle Callahan to his position of foreman in the very near future." Zankl'sanswer was an unqualified"no."But it is manifest from Superintendent Vargo'stestimony in this proceeding that Callahan'sassignment to the machines,with itsattendant supervisory dislocation in a manner detrimental to him no less than toCallahan,was temporary and awaited Callahan's being taken off Russell'smachinesonce they could again be operated without Callahan.The reasonable expectation asof that time was that it would be by Russell when he recovered. As it turned out, itwas the trainee, who was finally broken in by January 2, 1963, whereupon Callahanreturned as foreman.14Whether the determination concerning Callahan's eligibilitywould still have been the same cannot now be known. But Respondent knew theseitems were material,since whether Russell ceased being-a foreman when Respondent'srecords show this happened or when Zankl testified it did spelled the difference be-tween whether the step was taken before or after Respondent received notice ofthe representation petition-a matter whose materiality would have been underscoredby disclosure,additionally,of the contingent basis for the measure.Zankl's answerthus contributed to a decision concerning Callahan's eligibility, which had it gone theother way, could have avoided the expense and delay involved in this supplementaryproceeding relating to Russell, for with Callahan's ballot uncounted, the Union'smajority would not have depended on Russell's vote.15 The demonstrated tendencyof Zankl's memory not "to serve [him] correctly" when to the advantage of Respond-ent's position even concerning virtually contemporary events legitimately bears onthe reliability of his memory concerning matters of earlier vintage, where the versionis advanced for the first time under spur of a motive to exclude a vote which has turnedout to be crucial to the outcome.16The conclusion is that Respondent made no decision to discharge Russell onJuly 23 or at any time preceding the notification to him,and the assertion that Zanklso stated to Lazar on July 23 and to Miss Holmes and Insurance Agent Kinsey laterthat week is rejected as opposed to the clear weight of the evidence.On the basis of the foregoing and the entire record,I hereby state the following:SUPPLEMENTAL CONCLUSIONS OF LAW1.At all times here material and specifically on August 16, 1962,the payrolleligibility date,and September 13, 1962,the date of the election,Elmer Russell wasan employee in the unit there involved,on sick leave status and eligible to vote.2.Respondentat no timeprior to September 24, 1962, took the requisite action toterminate that status and had not in fact reached a decision to terminate it.3.Russell validly voted in said election and his vote was validly counted.4. The Charging Union polled a majority of the votes validly cast in that election,and the ensuing certification to the Union as exclusive representative of the employeesin the bargaining unit there involved was validly issued.5.Under said certification, the Charging Union has at all times since January 11,1963,been the exclusive collective-bargaining representative of the employees in saidbargaining unit.6. I reaffirm the conclusion stated in my Intermediate Report of May 2, 1963,that by its admitted refusal to bargain collectively with the Charging Union as theduly certified representative of the employees in the unit here involved,Respondent14 Zankl testified the trainee was put on about 3 weeks after Russell's attack, whichwould bring it to August 8.His assertion, undocumented by records he could easily haveproduced, is unsupported by any mention of that fact by Respondent in the representationhearing held the next day, and Respondent's suggestion that the trainee was a permanentreplacement for Russell is refuted by Superintendent Vargo's testimony citing instancesof a practice normally to replace employees only temporarily during sick leave ; by thefailure to tell Vargo the trainee was a permanent replacement for Russell,else he wouldhave known of Russell's discharge during his conversations with him in late August re-garding his desire to advance his return; and by his testimony concerning the length ofthe training period,under which Russell's return offered a nearer and more certain solu-tion to the managerial dislocation ensuing from his illness than trying to break in an asyet unproven trainee.15 Its majority would then have been 26 against the combined vote of 25 for the other2 choices.Supra,footnote 1.16 Zankl testified that the canvass he made of the prospective vote at the supervisors'meeting on September 10 indicated a resultlessfavorable to the Charging Union thanthe one it achieved. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and is engaging in an unfair labor practice within the meaning of Sec-tion 8(a)(5) and(1) of the Act.RECOMMENDED ORDEROn the basis of the foregoing and the entire record in this and the representationproceeding,I reaffirm my Recommended Order issued May 2,1963, that Respondentbargain collectively with the Charging Union on request,and post appropriate notices,as therein stated.Leonard Refineries,Inc.andLocal7-540,Oil,Chemical andAtomicWorkers International Union,AFL-CIO.CaseNo.7-CA-41363(3).June 17, 1964DECISION AND ORDEROn March 17, 1964, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices, but that these didnot warrant remedial action, that the Respondent had not engagedin other unfair labor practices as alleged in the complaint, and recom-mending that the complaint be dismissed in its entirety, as set forthin the attached Decision.Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner's Decision and a supporting brief, andtheRespondent filed a brief in answer to the General Counsel'sexceptions and brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision and theexceptions and briefs, and hereby adopts the Trial Examiner'sfindings,' conclusions, and recommendations with the followingmodifications.The Trial Examiner found that Respondent violated Section8 (a) (1) of the Act by Chief Operator Miller's remark to employeesRopp, Batchelder, and Davenport that if the Union won the electionthe annual Christmas bonus would not be paid.Nevertheless, becausehe viewed this as an isolated incident and because Chief OperatorMiller is now deceased, the Trial Examiner was of the opinion thata remedial order would serve no useful purpose and recommended thatthe complaint be dismissed in its entirety.'In the absence of exceptions thereto, the Board adoptspro formathe Trial Examiner'sdismissal of the complaint insofar as it alleged threats of adverse change in senioritystanding if the Union were selected as the collective-bargaining agent.147 NLRB No. 66.